 
 
I 
108th CONGRESS
2d Session
H. R. 5054 
IN THE HOUSE OF REPRESENTATIVES 
 
September 9, 2004 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To direct the Secretary of Homeland Security to carry out a pilot program to evaluate the use of hardened containers for cargo and luggage on passenger aircraft. 
 
 
1.Short titleThis Act may be cited as the Hardened Containers for Air Cargo Security Act of 2004.  
2.Pilot program to evaluate use of hardened containers on passenger aircraft 
(a)In generalBeginning not later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall carry out a pilot program to evaluate the use of hardened containers for cargo and luggage on passenger aircraft to minimize the potential effects of an explosive device. 
(b)GuidelinesIn carrying out the pilot program, the Secretary shall develop guidelines for use by air carriers in determining the types of cargo and luggage to be placed in a hardened container on a passenger aircraft. 
(c)Incentive program 
(1)In generalAs part of the pilot program, the Secretary shall carry out an incentive program to provide assistance to air carriers to test the use of hardened containers for cargo and luggage on passenger aircraft.  
(2)PurposesThe purposes of the incentive program, at a minimum, shall be— 
(A)to test the function and interaction of the hardened containers with other components of the aviation security system; 
(B)to determine the quantity of hardened containers required in air carrier operations; 
(C)to identify issues in logistics and control associated with use of the hardened containers and their possible solutions; and 
(D)to identify training and maintenance requirements associated with use of the hardened containers. 
(3)ApplicationsTo be eligible to participate in the incentive program, an air carrier shall submit to the Secretary an application that is in such form and contains such information as the Secretary requires. 
(4)Types of assistanceAssistance provided by the Secretary to air carriers under the incentive program may include the use of hardened containers and financial assistance to cover increased costs to the carriers associated with use and maintenance of the containers, including increased fuel costs. 
(d)Administration by TSAThe Secretary shall carry out the pilot program acting through the Administrator of the Transportation Security Administration. 
(e)ReportNot later than one year after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the pilot program. 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,700,000. Such sums shall remain available until expended.  
 
